Citation Nr: 1537403	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-25 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to July 1987 and from March 1989 to July 1990, with additional periods of active duty for training (ACDUTRA) and inactive duty training (IDT) over the course of many years.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the Veteran appeared at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is in the claims file.  October 2012, the Veteran appeared at a Board hearing before the undersigned.  A transcript of that hearing is also in the claims file.

This case was previously before the Board in June 2014, when it was remanded for further development, specifically to provide the opportunity for outstanding evidence to become part of the claims file and to obtain an additional opinion.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's lumbar spine disability did not originate in service or until years thereafter, and is not otherwise etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In April 2008, the RO sent the Veteran a letter, prior to adjudication of his claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in December 2008 and May 2015, with an addendum opinion in July 2015.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran sustained a knee injury in service which resulted in arthroscopic surgery performed in May 1990.  It is the Veteran's contention that his current lumbar spine disability resulted from that injury, specifically from the spinal epidural anesthetic he was given for his surgery.  He complained of post-operative soreness at the injection site with ongoing low back pain on bending, and a sharp tingling radiating down his low back and into his legs.

The occurrence of surgery in service is established, and the Veteran has been awarded service connection for the right knee disability which resulted.  The Board acknowledges the Veteran's report of symptoms and finds his statements as to pain and tingling to be both competent and credible.  However, the Board also notes that the Veteran does not have training or expertise in medical issues and is therefore not competent to address the question of proper diagnosis of symptoms or of the etiology of any diagnosed disability.

In April 2008, the Veteran was treated for complaints of a back injury four months previously when lifting some wood, with chronic pain since that time.  The provider noted that there were no significant symptoms of radiculopathy except for bilateral clonus in the feet.  The provider included differential diagnoses of either lumbosacral sprain or degenerative disc disease.  An August 2008 follow-up note stated that X-rays taken after the April 2008 treatment indicated possible arthritis.

A statement provided by Dr. White in December 2009 noted the Veteran's history of burning and tingling down both legs, with the onset of pain related to the spinal anesthetic during his knee surgery in 1990.  The provider stated that the sensory paresthesia and pain was possibly related to spinal anesthesia based on the presence of mild spinal-cord related symptoms such as hyperreflexia and clonus.

At the October 2012 Board hearing, the Veteran testified that his doctors had ruled out diagnoses of rheumatoid arthritis, lupus, multiple sclerosis, and several other things.  There was an issue with his nerves, but the doctors had ruled out any structural damage.  Most of the X-rays showed no evidence of pathology, although some imaging had suggested otherwise.  The conclusion had been that it was possible that the Veteran's symptoms were related to a nerve being struck by the needle during spinal anesthesia for his knee surgery.  

On VA examination in May 2015, the examiner stressed that it was important that the Veteran be administered EMG testing in order to determine if there was peripheral neuropathy or a specific nerve root disturbance.  Based on oral history provided by the Veteran, the examiner felt it was highly suspicious that one of the lumbar nerve roots had been damaged during the spinal anesthetic.  Physical examination was objectively normal as to any such damage, although chronic paresthesias were considered to indicate a nerve root injury.  After EMG testing was performed, the examiner provided an addendum opinion in May 2015.  The test results were reported as normal, meaning there was no conduction abnormality nor any abnormality in the structure of any of the nerves tested.  When these test results were considered along with the physical examination and equivocal clinical presentation, the VA examiner concluded that the Veteran's disability was not caused by the spinal anesthetic.  

An evaluation of the Veteran's complaints in August 2015 noted that sensory testing, reflexes, and strength were all normal on examination.  In addition, an MRI report noted normal findings.  The provider concluded that the Veteran's pain and paresthesias in his legs might be related to the spinal anesthetic, but that they were equally suggestive of multiple sclerosis and a further evaluation was warranted.

The Veteran has submitted copies of medical articles obtained from the internet which discuss transient radicular irritation (TRI) after surgery which involves spinal anesthesia and arachnoiditis.  The TRI article described symptoms similar to those of the Veteran, e.g., bilateral pain radiating down the legs which is burning or cramping nature, with moderate to severe intensity and no previous history of similar pain, beginning within 24 hours of spinal anesthesia and lasting longer than 24 hours.  However, the article also noted that TRI lasts on average 3 to 7 days, rather than 25 years as reported by the Veteran in this case.  The article on arachnoiditis noted that in the early stages it could manifest as radicular irritation, but later become worse.

Analysis

The Board has considered all of the evidence regarding the Veteran's claimed low back disability.  Despite the Veteran's description of symptoms of pain and paresthesias which has remained consistent for some time, no clear diagnosis of any underlying disability has been rendered.  The presence of symptoms only, such as pain, without a diagnosis of an actual disability, is not sufficient to support a grant of service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran has testified that his doctors have ruled out many conditions and disabilities, including rheumatoid arthritis, multiple sclerosis, and lupus, as the cause of his pain and paresthesias.  

While some providers have stated that it is possible that these symptoms could be the result of the spinal anesthesia in service, the mere possibility is not sufficient to support service connection either.  See 38 C.F.R. § 3.102 and Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  Notably, the May 2015 VA examiner, after reviewing the EMG testing results, has stated that there is no evidence of any damage to any of the Veteran's nerves nor of any conduction abnormality such as neuropathy.  The lack of any clinical or diagnostic results sufficient to support a diagnosis led the VA examiner to conclude that the Veteran's low back symptoms were not related to the surgery in service.

The Board has reviewed and considered the articles submitted by the Veteran on TRI and arachnoiditis.  While the articles are informative and appear to describe at least some of the Veteran's symptoms, they are not specific to the Veteran's case and discuss only the possibilities of relationships found in some instances by medical research.  Significantly, despite the Veteran's interest in these conditions, none of the providers in his case have diagnosed either TRI or arachnoiditis.  Without a specific diagnosis or medical opinion which links the disabilities described in these articles to the Veteran's specific situation, they are of little probative value, and they are insufficient as a basis for service connection.

The Board has also considered all of the evidence with respect to whether the Veteran's claimed low back disability was directly caused or aggravated by his service-connected right knee disability.  On this point, the VA examination in May 2015 is instructive, in that the Veteran describes the onset of symptoms, which have continued largely unchanged, as being at the time of the right knee surgery.  As such, the examiner stated that the history provided by the Veteran "makes any cause and effect relationship between his knee pathology and back pain almost impossible owing to issues of proximity."  Moreover, as noted above, there is no clear diagnosis here, and therefore no diagnosed disability which could be aggravated by any ongoing symptoms of the right knee disability.  No opinion or evidence to the contrary has been provided.

Excluding presumptive theories of entitlement, it is the Veteran's general evidentiary burden to establish all elements of a claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009).  In the absence of such evidence, the preponderance of the evidence is against the claim of service connection as previously discussed and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


